Citation Nr: 0829374	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating, in excess of 10 
percent, for service-connected residuals of a right hallux 
dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran had active duty service from January 1997 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The claims file was later transferred 
to the jurisdiction of the RO in North Little Rock, Arkansas.

In February 2002, the RO granted the claim of entitlement to 
service connection for residuals of a right hallux 
dislocation and assigned a 10 percent disability rating, 
effective January 2002.

The Board notes that in February 2002, the RO also denied 
entitlement to service connection for a left scar, 
condylomata on the penis, pseudofolliculitis barbae, right 
retropatellar, and left retropatellar pain syndrome.  A 
Substantive Appeal was not received for the claim of 
entitlement to service connection for condylomata on the 
penis, and therefore, that claim is not on appeal before the 
Board.  The claims of entitlement to service connection for 
pseudofolliculitis barbae, right retropatellar, and left 
retropatellar pain syndrome were granted.  Because the 
veteran was awarded a complete grant of these benefits 
sought, the issues of service connection for 
pseudofolliculitis barbae, right retropatellar, and left 
retropatellar pain syndrome are no longer on appeal.  

In March 2004, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record and has 
been reviewed.

This case was previously before the Board.  In July 2004, the 
issue was remanded for further development.  

In February 2006, the Board denied the veteran's increased 
rating claim for residuals of right hallux dislocation.  The 
veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Remand was submitted in July 2007 and in the same 
month, the Court issued an order granting the motion, and 
vacating the February 2006 Board decision.  The matter was 
remanded to the Board for readjudication consistent with the 
motion.  

In November 2007, the Board received additional medical 
evidence and a statement from the veteran which could be 
construed as increased rating claims for pseudofolliculitis 
barbae, right retropatellar, and left retropatellar pain 
syndrome.  These matters are referred to the RO for the 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an initial increased rating for his 
service-connected residuals of a right hallux dislocation.  
Based on the discussion in the Joint Motion for Remand, the 
Board finds that additional development is necessary. 

The veteran asserts, among other things, that he is entitled 
to a separate rating or a higher rating for arthritis of the 
right great toe.  The record contains x-ray evidence of the 
right first metatarsophalangeal joint and the interphalangeal 
joint of the right great toe, in pertinent part.  Although it 
appears that the October 2004 VA examiner related the 
arthritis in the interphalangeal joint to the service, 
clarification is necessary as to whether the arthritis in the 
metatarsophalangeal joint is related to service.  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2007).  

The Board also points out that the veteran has not undergone 
a VA examination of right great toe since October 2004.  
Thus, a more contemporaneous VA examination is needed in 
order to assess the current severity of the veteran's 
service-connected residuals of right hallux dislocation.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. § 
4.2 (2007).  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service- 
connected residuals of right hallux 
dislocation.  The claims folder should be 
reviewed by the examiner prior to the 
examination.  

All necessary studies should be 
performed, to include range of motion 
testing.  The examiner is requested to 
identify all pathology related to the 
service-connected right hallux 
dislocation.  In particular, the examiner 
should note all x-ray evidence of 
degenerative arthritis currently shown in 
the right great toe, to include in the 
metatarsophalangeal and interphalangeal 
joints, and then clarify whether there is 
a 50 percent probability or greater that 
any arthritis found of the 
metatarsophalangeal and interphalangeal 
joints is related to in-service right 
hallux dislocation, and if so whether 
such arthritis causes occasional 
incapacitating exacerbations.  

The examiner should then note whether any 
arthritis shown to be related to the 
right hallux dislocation amounts to x-ray 
evidence of involvement of 2 or more 
major joints or 2 or more minor joint 
groups, with occasional incapacitating 
exacerbations.  For the purpose of rating 
disability from arthritis, multiple 
involvements of the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities are considered a group of 
minor joints, ratable on a parity with 
major joints.  See 38 C.F.R. § 4.45.

The examiner should reconcile any 
findings and opinions with the service 
medical records showing a dislocation of 
the right hallux interphalangeal joint, 
and the October 2004 VA examination and 
x-ray findings.    

2.  Upon completion of the foregoing, the 
RO should re-adjudicate the claim on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

